DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

5.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US. Pub. No. 2020/0178171 A1) in view of Kristem et al. (US. Pub. No. 2019/0116554 A1) and further in view of Huang et al. (US. Pub. No. 2019/0110250 A1).

Regarding claim 1, Lou discloses a method (See Abstract) for a wireless Local Area Network (WLAN) system (See Fig. 1A; Wireless Local Area Network system), the method comprising: 
entering, by a station (STA) (See Fig. 2; STA 202) including a main radio module receiving a WLAN packet (See Fig. 2; Primary communication Radio (PCR) 206) and a Wake-Up Radio (WUR) module (See Fig. 2; Wake-up Radio (WUR) 204) receiving a Wake-Up Radio (WUR) packet (See par. [81] and Fig. 2 of Lou for a reference to that during period 224, while PCR 206 is off, the STA 202 may receive, using the WUR 204, a wakeup packet 216 from the AP 201 notifying the STA to turn on PCR 206), a WUR mode (See par. [77], [97], [123] and Fig. 2 of Lou for a reference to the AP 201 may trigger STA 202 to enter the WUR Mode [Period 226], in which the PCR 206 is turned off and the WUR module 204 is turned on), wherein the WUR mode is a period during which the WUR module alternates between a WUR on state and a WUR doze state (See par. [77], [81]- [82] and Fig. 2 of Lou for a reference to the wakeup packet instructs the STA to turn on PCR 206 and turn off the WUR 204 [WUR 204 switches from ON to OFF/Doze] The WUR mode is in period 226, in which the WUR 204 switches from ON to OFF); 
See par. [133]- [134] of Lou for a reference to the STA 202 may receive a short action frame 924 [Control Frame] from the AP that is used to update one or more of the WUR parameter); and after transmitting, by the STA, an acknowledge (ACK) frame for the control frame to the AP, performing, by the STA, an operation based on the updated WUR parameter (See par. [133]- [134] of Lou for a reference to the STA responds to the AP with a WUR signaling frame or a short action frame 926 [Acknowledgement] and the station operates according to the new [updated] WUR parameters).  

Lou does not explicitly disclose the wakeup packet being modulated by an On-Off Keying (OOK) scheme.
However, Kristem discloses the wakeup packet being modulated by an On-Off Keying (OOK) scheme (See Par. [21], [53] of Kristem for a reference to On-Off Keying (OOK) schemes are used for modulating wakeup (WUR) packets). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kristem and Lou. The motivation for combination would be improving the system’s performance, by saving transmit energy over time-domain and potentially reducing the frequency domain support over time-domain. (Kristem; Par. [68])



However, Huang discloses wherein the control frame includes a preconfigured action type value and an updated WUR parameter (See Par. [168], [180] of Huang for a reference to the update frame received by the STA includes an action type field to indicate a WUR update, as well as one or more updated WUR parameter).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Kristem and Lou. The motivation for combination would be improving the system’s efficiency, by using the updated WUR parameters to help the WUR module to choose the most efficient reception data rate. (Huang; Par. [158])

Regarding claim 2, the combination of Lou and Kristem does not explicitly disclose wherein the control frame is an unsolicited frame which is unrelated to a request frame being transmitted, by the STA, to the AP STA.  

However, Huang discloses wherein the control frame is an unsolicited frame which is unrelated to a request frame being transmitted, by the STA, to the AP STA (See Par. [152], [168] of Huang for a reference to the update frame is an unsolicited update frame to update one or more WUR parameter, unrelated to any request from the STA).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang, Kristem and Lou. The motivation for Huang; Par. [158])

Regarding claim 3, the combination of Lou, Kristem and Huang, specifically Lou discloses wherein the updated WUR parameter includes an identifier (ID) of the STA, channel information of a channel on which the STA is being operated, and information related to a start point of a Duty Cycle for the STA (See par. [80] of Lou for a reference to WUR mode elements are defined to provide information for WUR operation including: STA identifier (ID), WUR channel information, WUR identity (ID), WUR duty cycle and time duration information for switching between PCR 206 and WUR 204).


Regarding claim 4, Lou does not explicitly disclose wherein the control frame is a frame being decoded by the main radio module.  

However, Kristem discloses wherein the control frame is a frame being decoded by the main radio module (See Par. [111], [134] and Fig. 1A of Kristem for a reference to MAC logic circuitry 1018, included on WUR logic circuitry, generates and decodes frames, such as management, data and control frames). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kristem and Lou. The motivation for combination would be improving the system’s performance, by saving transmit energy over Kristem; Par. [68])


Regarding claim 5, Lou does not explicitly disclose wherein the control frame is a frame being decoded by a Medium Access Control (MAC) layer of the STA.  

However, Kristem discloses wherein the control frame is a frame being decoded by a Medium Access Control (MAC) layer of the STA (See Par. [111], [134]-[135] and Fig. 2F of Kristem for a reference to MAC layer circuitry generates and transmits the control frame 2400 that includes the WUR capability information). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kristem and Lou. The motivation for combination would be improving the system’s performance, by saving transmit energy over time-domain and potentially reducing the frequency domain support over time-domain. (Kristem; Par. [68])


	Regarding claim 6, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a station (STA) in a wireless Local Area Network (WLAN) system (See Lou; Fig. 2; STA 202), the device comprising: a main radio module (See Fig. 2; Primary communication Radio (PCR) 206); 32Attorney Docket No. 2101-72232 a Wake-Up Radio (WUR) module (See Fig. 2; Wake-up Radio (WUR) 204); and a processor (See Fig. 1B; Processor 118). 


Regarding claim 7, the claim is interpreted and rejected for the same reasons as set forth in claim 2.


Regarding claim 8, the claim is interpreted and rejected for the same reasons as set forth in claim 3.


Regarding claim 9, the claim is interpreted and rejected for the same reasons as set forth in claim 4.


Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 5.


Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US. Pub. No. 2020/0236624 A1) discloses a method for transmitting or receiving a frame through a wake-up radio (WUR) or a primary connectivity radio (PCR) and an apparatus therefor.

Azizi et al. (US. Pub. No. 2017/0111858 A1) discloses a method for construction of a wake-up packet for waking up a wireless local area network (WLAN) device.  

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413